Exhibit 10.3

CHIQUITA BRANDS INTERNATIONAL, INC.2002 STOCK OPTION AND INCENTIVE
PLANRESTRICTED STOCK AWARD AND
AGREEMENT

Congratulations! You have been awarded a restricted stock award under [the
Long-Term Incentive Program (the “LTIP”) of]
the Amended and Restated Chiquita 2002 Stock Option and Incentive Plan (the
“Plan”). GRANT: Chiquita Brands International, Inc., a New Jersey corporation
(the “Company”), hereby awards to you (the “Grantee” named below) restricted
shares of the Company’s Common Stock, par value $.01 per share (“Shares”),
subject to the forfeiture provisions and other terms of this Agreement. The
Shares will be issued at no cost to you on the Vesting Date[s] set forth below,
provided that you are employed by the Company or any of its subsidiaries on the
[applicable] Vesting Date. Please read this Agreement carefully and return one
copy as requested below. Unless otherwise provided in this Agreement,
capitalized terms have the meanings specified in the Plan.

Grantee: No. of Shares: Grant Date: Vesting Dates:

VESTING: [All of the Shares will vest (become deliverable) on [date]] or [The
Shares will vest (become deliverable) between the Grant Date and [last vesting
date] with [% or number of shares] vesting on [dates]] or, if earlier, upon a
Change of Control of the Company (the “Vesting Date”); subject, however, to the
forfeiture provisions set forth below. Notwithstanding the foregoing, you may
elect, by filing a written election with the Company prior to the date of a
Change of Control, to waive all or a portion of your rights to vest in this
award by reason of the Change of Control. If your employment terminates because
of your death, Disability or Retirement, all the Shares issuable under this
award will vest on your termination of employment. On [the][each] Vesting Date
(or promptly thereafter), the Company will deliver to you a certificate
representing the Shares which have vested on such date.
NO RIGHTS AS SHAREHOLDER PRIOR TO VESTING: Prior to [the][any] Vesting Date, you
will have no rights as a shareholder of the Company with respect to the Shares
to be issued on or after [the][that] Vesting Date.
FORFEITURE OF SHARES: In the event you cease to be employed by the Company, or
by any of its subsidiaries for any reason (other than as a result of death,
Disability or Retirement) prior to [the] [any] Vesting Date, then, [subject to
the terms of the LTIP,] all unvested Shares subject to this award will be
forfeited as of the date of your termination of employment and any rights with
respect to such forfeited Shares will immediately cease. CONFIDENTIALITY[,
NON-COMPETITION]** AND NON-SOLICITATION: In consideration of your receipt of
this award, you agree as follows: (a) During your employment with the Company or
by any of its subsidiaries, and after the termination of your employment, for
any reason, voluntary or involuntary, you will hold in a fiduciary capacity for
the benefit of the Company all information, knowledge or data relating to the
Company or any of its subsidiaries and their respective businesses which the
Company or any of its subsidiaries consider to be proprietary, trade secret or
confidential that you obtain or have previously obtained during your employment
by the Company or any of its subsidiaries and that is not public knowledge
(other than as a result of your violation of this provision) (“Confidential
Information”). You will not directly or indirectly use any Confidential
Information for any purpose not associated with the activities of the Company or
any of its subsidiaries, or communicate, divulge or disseminate Confidential
Information to any person or entity not authorized by the Company or any of its
subsidiaries to receive it at any time during or after your employment with the
Company, except with the prior written consent of the Company or as otherwise
required by law or legal process. At any time requested by the Company and
immediately upon the termination of your employment, you shall return all copies
of all documents and other materials in any form that constitute, contain, refer
or relate to any Confidential Information.[(b) During your employment with the
Company or any of its subsidiaries and for a period of two years after the
termination of your employment with the Company or any Subsidiaries, for any
reason, voluntary or involuntary, you will not, without the written consent of
the Company, directly or indirectly, engage or invest or participate in any
business or activity conducted by any company listed in Exhibit A, or any
subsidiary or affiliate of such company (the “Competing Businesses”), whether as
an employee, officer, director, partner, joint venturer , consultant,
representative, shareholder (other than as a holder of less than five percent
(5%) of any class of publicly traded securities of any such Competing Business
or in any other capacity.] **

[(b)][(c)] During your employment with the Company or any of its subsidiaries,
and for a period of one year after the termination of your employment with the
Company or any of its subsidiaries, for any reason, voluntary or involuntary,
you will not, without the written consent of the Company, directly or indirectly
solicit, entice, persuade or induce (i) any person or entity which has a
business relationship with the Company or any of its subsidiaries to direct or
transfer away any business, patronage or source of supply from the Company or
any of its subsidiaries or (ii) any person to leave the employment of the
Company or any of its subsidiaries (other than persons employed in a clerical,
non-professional or non-management position).
[(c)][(d)] You understand and agree that the restrictions set forth above,
including, without limitation, the duration and the business scope of such
restrictions, are reasonable and necessary to protect the legal interests of the
Company. You further agree that the Company will be entitled to seek injunctive
relief in the event of any actual or threatened breach of such restrictions, and
you hereby consent to the exercise of personal jurisdiction and venue in a
federal or state court of competent jurisdiction located in Hamilton County,
Ohio. You understand and agree that this Agreement shall be construed and
enforced in accordance with the laws of the state of Ohio applicable to
contracts executed and performed therein. If any provision of this Agreement is
determined to be unenforceable by any court, then such provision will be
modified or omitted only to the extent necessary to make the remaining
provisions of this Agreement enforceable. TAXES: You must pay all applicable
U.S. federal, state, local and foreign taxes resulting from the grant of this
award and the issuance of the Shares upon any vesting of this award. The Company
has the right to withhold all applicable taxes due upon the vesting of this
award (by payroll deduction or otherwise) from the proceeds of this award or
from future earnings (including salary, bonus or any other payments.) In advance
of [the][each] Vesting Date you may elect to pay the withholding amounts due by
surrendering to the Company a number of the Shares otherwise deliverable on that
Vesting Date that have a fair market value on that Vesting Date equal to the
amount of the payroll withholding taxes due. CONDITIONS: This award is governed
by and subject to the terms and conditions of the Plan [and the LTIP], which
contains important provisions of this award and forms a part of this Agreement.
[A copy][Copies] of the Plan [and the LTIP] [is] [are] being provided to you,
along with a summary of the Plan. If there is any conflict between any provision
of this Agreement and the Plan, this Agreement will control, unless the
provision is not permitted by the Plan, in which case the provision of the Plan
will apply. Your rights and obligations under this Agreement are also governed
by and are subject to applicable U.S. laws and foreign laws.
AGREEMENT: To acknowledge your agreement to the terms and conditions of this
award, please sign and return one copy of this Agreement to the Corporate
Secretary’s Office, Attention: Barbara Howland.

     
CHIQUITA BRANDS INTERNATIONAL, INC.
  Complete Grantee Information below:
 
   
 
   
Kevin Holland, Senior Vice President, Human Resources
By:
  Home Address (including country)


 
   

Date Agreed To: U.S. Social Security Number (if applicable)

**The terms in brackets that are followed by two asterisks apply only to
Grantees residing in states other than California, Colorado and Texas.

-2-

